PER CURIAM.
Valerie Darbe appeals the district court’s orders denying relief on her employment discrimination actions. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Darbe v. Daley, No. CA-99-850-A; Darbe v. Mineta, No. CA-00-1162-A (E.D. Va. June 9, 2000; July 19, 2000; Oct. 13, 2000). We deny Darbe’s motion to supplement the record and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.